DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10-18 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without communication unit (#42), which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). A processor, by definition, processes data.  The processor cannot transmit data, which is using a radio link to any terminal without the communication unit.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.














Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because The subject matter of the claim MUST be directed to one of the four subject matter categories. If it is not, the claim is not eligible for patent protection and should be rejected under § 101, for at least this reason. 
A summary of the four categories of invention, as they have been defined by the courts, are: 
i. Process – an act, or a series of acts or steps that are tied to a particular machine or apparatus or transform a particular article into a different state or thing. 
ii. Machine – a concrete thing, consisting of parts, or of certain devices and combination of devices. This includes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result. 
iii. Manufacture – an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand-labor or by machinery. 

Non-limiting examples of claims that are not directed to one of the statutory categories: 
i. Transitory forms of signal transmission (for example, a propagating electrical or electromagnetic signal per se). 
		ii. A naturally occurring organism
		iii. A human per se.
		iv. A legal contractual agreement between two parties
		v. A game defined as a set of rules.
		vi. A computer program per se.
		vii. A company.
A claim that covers BOTH statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. Such claims fail the first step and For example, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore must be rejected under § 101 as being directed to non-statutory subject matter. 
	Also claiming something “physical” or “tangible” does not make statutory since ineligible signals were physical and tangible (See In re Nuijten, 500 F.3d 1346,1356-57 (Fed. Cir. 2007).
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz  893 F.2d 319 (Fed. Cir.1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter See in re Nuijtn.. 500 F.3d 1346, 1356.57 (Fed. Cir 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.c. , 101. Aug. 24. 2009. p. 2. 
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the Examiner must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim draw to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation ‘non-transitory” to the claim. Cf. Animal — Patentability, 1077 Off Ga. Pat. Office 24 (April 21, 1987) suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See. cg.. Gentry Gaqllery Inc. v Berkline Corp.. 134 F.3d 1473 (Fed. Cir. 1998).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2017/0041974 (Liao, et al).
Liao, et al discloses a beam selection method, which is applied to a first terminal device (figure 1, #UE1), comprising selecting a first transmission beam (paragraphs 50, 70, 73, etc.) for transmitting data between the first terminal device (#UE1) and the second terminal device (#UE2) based on a geographical position of the first terminal device (#UE1) and a geographical position of the second terminal device (UE#2, paragraphs 38, 42, 68, 71, etc.) and transmitting data to the second terminal device (#UE2) based on the first transmission beam (paragraph 107).

Liao, et al reveals the selecting a first transmission beam for transmitting data between the first terminal device and the second terminal device based on a geographical position of the first terminal device and a geographical position of the second terminal device comprises determining a relative position relationship between the first terminal device and the second terminal device based on the geographical position of the first terminal device and the geographical position of the second terminal device: and selecting the first transmission beam among N transmission beams between the first terminal device and the second terminal device based on the relative position relationship, wherein N is an integer greater than or equal to one, note paragraph 107.  The claim is in alternative language and where N could be equal to 1.
Liao, et al divulges the relative position relationship between the first terminal device and the second terminal device is a reference connection line between the first terminal device and the second terminal device, note paragraphs 42, 104, 141, etc., where the reference connection line is equivalent to the reference signal.


Regarding claims 10-12 and 19, these claims are the inherent device doing the claimed method.  Also note figure 4 which shows processor (#402) and memory (#401) and paragraph 20.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2017/0041974 (Liao, et al) in view of United States Patent Application Publication 2013/0207842 (Small).

Liao, et al discloses all subject matter, note the above paragraphs, except for the obtaining the geographical position of the second terminal device from broadcast information transmitted by the second terminal device.  Small teaches the use of obtaining the geographical position of a terminal device from broadcast information transmitted by a terminal device for the purpose of creating multiple beams simultaneously, note paragraph 100.  Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of the current application to incorporate the use of a terminal device from broadcast information transmitted by a terminal device for the purpose of creating multiple beams simultaneously, as taught by Small in the terminal device and method of Liao, et al in order to use a single RF front end for simultaneously forming the multiple beams.




.

Allowable Subject Matter
Claims 4-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:  
.







Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861.  The examiner can normally be reached on Monday - Friday 12 noon to 6pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/         Primary Examiner, Art Unit 2645